Citation Nr: 0930268	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left tibia stress fracture residuals. 

2.  Entitlement to an increased (compensable) rating for 
service-connected cutaneous discoid lupus erythematosus. 

3.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The Veteran served on active duty from October 1982 to 
January 2004.  Service in Southwest Asia is indicated by the 
evidence of record.

In the above-mentioned June 2004 rating decision, the RO 
granted service connection for GERD, evaluated as 10 percent; 
granted service connection for left leg status post stress 
fracture, evaluated as zero percent (noncompensably) 
disabling; and granted service connection for 
cutaneous/discoid lupus erythematosus, evaluated as 
noncompensably disabling. The Veteran disagreed as to the 
assigned ratings and timely perfected an appeal as to all 
three issues.

In July 2007 the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case was issued in June 2009 by the VA Appeals 
Management Center (AMC) which continued the assigned 
disability ratings.  The case is once again before the Board. 

The issue of entitlement to an increased disability rating 
for service-connected GERD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC 
in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
Veteran's left tibia stress fracture residuals is manifested 
by slight deformity at the mid-shaft of the tibia and the 
distal shaft of the fibula, with no functional loss 
demonstrated.  

2.  The Veteran's service-connected lupus erythematosus is 
manifested by an occasional rash and a hyperpigmented lesion.  
This condition involves less than 
20 percent of the body and less than 20 percent of exposed 
areas; it has not required treatment other than topical 
therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's left tibia stress fracture residuals have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.31, 4.71a Diagnostic Code 5262 (2008).

2.  The criteria for a compensable disability rating for 
cutaneous discoid lupus erythematosus have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7809, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for left tibia stress fracture residuals and cutaneous 
discoid lupus erythematosus.  As discussed elsewhere in the 
decision, the issue of entitlement to an increased disability 
rating for GERD is being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


Stegall concerns

In July 2007, the Board remanded the case to the AMC in order 
to provide the Veteran with additional notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Following the issuance 
of a correct VCAA letter, and if warranted by any changes in 
the record, the Veteran's claim was then to be readjudicated.

The record reveals that the AMC informed the Veteran of the 
VCAA in letters dated July 12, 2007 and April 14, 2008. The 
claim was readjudicated via the June 2009 supplemental 
statement of the case (SSOC).  Thus, the Board's remand 
instructions have been fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in the above-mentioned 
July 2007 and April 2008 letters from the AMC.  Both letters 
informed the Veteran that to establish entitlement to an 
increased disability rating, the evidence must show that his 
service-connected disability had gotten worse. 

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in the April 2008, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The April 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the April 2008 letter specifically 
requested of the Veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the Veteran's claim was readjudicated in 
the June 2009 SSOC, following the issuance of the July 2007 
and April 2008 letters, the essential fairness of the 
adjudication was not affected. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his two claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's service 
treatment records, VA outpatient treatment, private medical 
records and provided him with VA examinations.  The 
examination reports reflects that the VA examiners reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the examination are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  The Veteran and his representative 
have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal.  
1.  Entitlement to a compensable rating for service-connected 
left tibia stress fracture residuals. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of a diagnostic code

The Veteran's service-connected left leg disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 [malunion of 
tibia and fibula].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology. Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5262.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The medical evidence indicates that the Veteran has a healed 
left tibia stress fracture that resulted in a "slight 
deformity at the mid-shaft of the tibia and distal shaft of 
the fibula."  This is congruent with the criteria found in 
Diagnostic Code 5262.  The evidence does not indicate that 
the Veteran has any limitation of motion in his left leg or 
any subluxation or lateral instability.  Therefore, 
diagnostic codes 5256, 5257, 5260 and 5261 are not for 
application.  Nor is there medical evidence of cartilage 
removal or  impairment or genu recurvatum thereby rendering 
diagnostic codes 5258, 5259 and 5263 inapplicable.  

Accordingly, the Board finds that Diagnostic Code 5262 is the 
most appropriate.  Neither the Veteran nor his representative 
have suggested that any other diagnostic code should be used 
or would otherwise be more appropriate.

Specific rating criteria

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability, a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability, a 
30 percent evaluation is assigned for malunion with marked 
knee or ankle disability, and a 40 percent evaluation is 
assigned for nonunion with loose motion, requiring a brace. 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the VA Rating Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." See 38 C.F.R. § 4.6 (2008). The 
Board observes that "slight" is defined as "small in 
amount or extent; not great or intense." See Webster's New 
World Dictionary, Third College Edition (1988), 1262. 
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Id. at 871. "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran's left tibia stress fracture residuals are 
currently assigned a noncompensable disability rating. As 
explained in the rating criteria section above, in order to 
warrant a 10 percent disability rating, the evidence must 
show malunion with slight knee or ankle disability.  These 
criteria are conjunctive; both elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

During the March 2004 VA examination, the Veteran indicated 
that he continues to be active and "infrequently . . . has 
an ache over the left tibia when he runs or if he walks for a 
long period.  These flare ups are very short lived lasting 
for a few seconds . . . and occur once a month" on average.  
A physical examination of the Veteran's leg revealed no 
functional limitations while standing or walking.  His gait 
was normal.  The VA examiner noted that there was no 
objective evidence of deformity, angulation, false motion, 
shortening or intra-articular involvement of the Veteran's 
leg.  There was also no malunion, edema, pain on motion, 
weakness, redness or heat.  An x-ray report of the Veteran's 
left leg revealed "no gross acute fracture" but identified 
a "slight deformity at the mid-shaft of the tibia and distal 
shaft of the fibula."  

In a September 2007 treatment record, J.W.D., M.D. stated 
that the Veteran "occasionally has some twinges to his left 
leg at times, however, this is not overly bothersome for 
him."  He described the Veteran's left tibia fracture 
residuals as "essentially stable."  

In short, the competent medical evidence of record does not 
indicate that the Veteran has malunion of the tibia and 
fibula.  In fact, the March 2004 VA examiner specifically 
indicated that malunion was not present.  Moreover, even if 
the Board were to find that malunion was present [which it 
does not], there is no indication that the Veteran 
experiences even slight knee or ankle disability.  The 
evidence indicates that he has no functional loss, weakness 
or pain on movement.  
He continues to be active and has a normal gait.  Such 
symptomatology does not equate with a slight disability.

In the absence of malunion with a slight knee and ankle 
disability, a compensable disability rating is not warranted.  
Accordingly, a noncompensable rating is warranted for the 
Veteran's left tibia fracture residuals. See 38 C.F.R. § 4.31 
(2008).

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5262, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 
(1996). 

In any event, as has been discussed above the medical and 
other evidence of record indicates that the Veteran's ser 
vice-connected left leg disability is productive of no 
functional loss.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned noncompensable disability rating.  The 
March 2004 VA examination and the Veteran's VA outpatient 
treatment records indicate that the disability has remained 
stable throughout the appeal period.  There have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Staged 
ratings are therefore not appropriate.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for left tibia stress fracture residuals.  The benefit 
sought on appeal is accordingly denied.

Extraschedular evaluation

For the sake of brevity, the Board will address the matter of 
the Veteran's entitlement to extraschedular ratings in 
connection with both issues, below.

2.  Entitlement to an increased (compensable) rating for 
service-connected cutaneous discoid lupus erythematosus. 

Relevant law and regulations 

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  In this case, the 
Veteran's claim was filed in February 2004, so only the 
current criteria need be considered.

Diagnostic Code 7809 [discoid lupus erythematosus or subacute 
cutaneous lubus erythematosus] instructs to rate as 
"disfigurement of the head, face or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 
7806) depending on the predominant disability."

Diagnostic Code 7806 [dermatitis or eczema] provides for the 
following levels of disability: 

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period. 

The criteria for a noncompensable rating are conjunctive, 
which the criteria for a 
10 percent rating are disjunctive.  See Melson and Johnson, 
supra.

Assignment of diagnostic code

The Veteran's service-connected skin disability is currently 
rated pursuant to 38 C.F.R. 4.118, Diagnostic Codes 7809-7806 
[lupus erythematosus - dermatitis].  See 38 C.F.R. § 4.27 
(2008) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

As noted above, Diagnostic Code 7809 instructs to rate the 
Veteran's skin disability under Diagnostic Codes 7800-7806 
depending on the predominate disability.  In this case, the 
medical evidence does not indicate that the Veteran's skin 
disability results in a disfigurement of the head, face or 
neck as defined by Diagnostic Code 7800.  Furthermore, since 
the Veteran's lupus erythematosus does not result in a scar, 
diagnostic codes 7801-7805 are also not applicable.  

Having considered the potential application of other 
diagnostic codes related to rating skin disorders, the Board 
finds that Diagnostic Code 7806 is the most appropriate 
diagnostic code by which to evaluate an increase in the 
Veteran's skin disability.  The Veteran and his 
representative have not argued that a different diagnostic 
code would be more appropriate.  Therefore, the Veteran's 
disability will be rated under Diagnostic Code 7809, with 
reference to Diagnostic Code 7806.

Analysis

Schedular rating

The Veteran's lupus erythematosus is currently assigned a 
noncompensable disability rating under Diagnostic Code 7806.  
To obtain a 10 percent rating, the evidence would have to 
show that the Veteran's skin disability affects least 
5 percent, but less than 20 percent, of his entire body or 
the exposed areas; or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of less than six weeks during 
the past 12 month period.

During the March 2004 VA examination, the Veteran's lupus 
erythematosus was described as a flat, slightly hyperpigmated 
area on the left forehead measuring 3 centimeters by 5 
centimeters.  The VA examiner noted that there was no plaque, 
scaling or erythema and treatment consisted of sunscreen and 
a topical corticosteroid. 

VA dermatology records from October 2004, March 2005 and 
December 2005 observed that the Veteran did not have a rash 
and indicated that his lupus erythematosus was "well 
controlled."  In September 2006 the Veteran's skin 
disability was descried as stable.  A physical examination 
revealed no rashes in exposed regions.  Examination of the 
Veteran's skin in January and September 2007 during VA 
dermatology outpatient treatment revealed no dry skin, no 
changes in skin texture, no localized skin discoloration and 
no skin lesions.  However, the Veteran complained of itching 
after failing to apply his medication for two days.  See the 
January 2007 outpatient treatment record.   

The medical evidence of record indicates that the Veteran's 
lupus erythematosus impacts only a small area of his body; a 
3 by 5 centimeter area located on the left side of the 
Veteran's forehead.  See the March 2004 VA examination 
report.  Outpatient treatment records indicate that this is 
the only area affected.  See a January 2007 VA outpatient 
treatment record.  Accordingly, the Board finds that the 
affected area covers a small surface area of the body, well 
under the 5 or more percent required for a higher rating.  

While the Board is aware that a September 2007 outpatient 
treatment record indicates that the Veteran's has a history 
of lupus erythematosus on his eyelid, this appears to either 
be a transcription error or an transitory finding, as 
numerous other treatment records indicate that the affected 
area is the Veteran's left forehead.  In any event, the 
September 2007 treatment record does not diagnose the Veteran 
with lupus erythematosus on his eyelid; in fact, the 
treatment report indicates that the Veteran had no active 
symptomatology.  Accordingly, the weight of medical evidence 
clearly indicates that the Veteran's lupus erythematosus is 
limited to, at most, a 3 by 5 centimeter section of the 
Veteran's forehead.

With respect to systemic therapy, the medical evidence 
indicates that the Veteran has been prescribed a topical 
corticosteroid cream to treat his service-connected skin 
condition.  See a September 2007 dermatology treatment 
report.  While the Board notes that the Veteran has been 
prescribed corticosteroids, topical therapy is specifically 
contemplated under the assigned disability rating.  Moreover, 
the Veteran's lupus erythematosus is confined to the left 
side of his forehead.  The medical evidence indicates that 
the Veteran applies his medication directly to the affected 
area.  See a January 2007 VA treatment record.  

Notwithstanding the fact that the Veteran has been prescribed 
a corticosteroid, the evidence does not indicate that the 
Veteran receives systemic treatment for his disability. 
[Topical is defined as "pertaining to a particular surface 
area, as a topical anti-infective applied to a certain area 
of the skin and affecting only the area to which it is 
applied." See Dorland's Illustrated Medical Dictionary, 30th 
Edition, (2003), at page 1923. "Systemic is defined as 
"pertaining to or affecting the body as a whole." Id. at 
1848.]  

Although the Veteran has been prescribed a corticosteroid 
cream, it is clear that this is applied topically and is not 
a systemic medication.  There is no evidence that the 
Veteran's service-connected lupus erythematosus has required 
immunosuppressive drugs.  For that reason, a 10 percent 
rating is not warranted.  

In short, the criteria regarding skin disorders therefore do 
not allow for the assignment of a disability rating in excess 
of the currently assigned noncompensable disability rating. 

Fenderson considerations

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology congruent with a compensable disability 
rating.  The VA treatment records and the private medical 
records indicate that the disability has remained stable 
throughout the period.  There have been no medical findings 
and no other evidence which would allow for the assignment of 
an increased disability rating at any time during the period 
of time here under consideration.

Conclusion 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased disability 
rating for lupus erythematosus. The benefit sought on appeal 
is accordingly denied.



Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue. 

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left tibia stress fracture residuals and lupus 
erythematosus.  
The medical evidence fails to demonstrate symptomatology of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his stress fracture residuals or skin 
disability; in fact, it does not appear that the Veteran has 
been hospitalized at all for this these issues.  Nor does 
there appear to have been any significant time lost from 
work. There is no evidence that the Veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for service-connected left 
tibia stress fracture residuals is denied. 

Entitlement to an increased rating for service-connected 
cutaneous discoid lupus erythematosus is denied.

REMAND

3.  Entitlement to an increased disability rating for 
service-connected GERD, currently evaluated 10 percent 
disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

The last VA examination to evaluate the Veteran's service-
connected GERD was in March 2004.  Unlike the two 
disabilities discussed in the Board's decision above, the 
Veteran's representative has specifically argued that the 
Veteran's GERD symptomatology has increased in severity since 
his last examination.  See the July 2009 post-remand brief.  
Since the Veteran's representative has alleged that the 
disability has increased in severity and that the evidence 
does not adequately address the current state of his service-
connected disability, the Board finds that an additional 
examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997) [a veteran is entitled to a new VA examination 
where there is evidence that the disability has worsened 
since the last examination].

Accordingly, the case is REMANDED for the following action:

1. VBA should make arrangements for the 
Veteran to be examined for the purpose of 
addressing the current severity of his 
service-connected GERD.  A report of the 
examination should be associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for GERD.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


